Citation Nr: 0111713	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-07 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of carcinoma of the prostate, to include whether 
the reduction in the rating for this disability from 100 
percent to 0 percent was proper.  

2.  Entitlement to an increased rating for low back strain, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran has reported active duty from 1951 to 1974.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  An August 1999 rating decision proposed to reduced the 
rating for service-connected residuals of cancer of the 
prostate from 100 percent to 0 percent following an 
essentially negative VA genitourinary examination; a November 
1999 rating decision effectuated this reduction, and the 
reduction was without legal or procedural defect.  

3.  Current residuals of the cancer of the prostate do not 
include a local reoccurrence of the disease or metastasis or 
any renal or voiding dysfunction. 

4.  The service connected back disability does not result in 
the unilateral loss of lateral spine motion or any more than 
mild limitation of motion.  

5.  There are no extraordinary factors associated with the 
service-connected carcinoma of the prostate or low back 
strain productive of an unusual disability picture such as to 
render application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
prostate cancer are not met, and the reduction in the rating 
for this disability from 100 percent to 0 percent was proper.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.105(e), 
3.321, Part 4, Diagnostic Code (DC) 7528 (2000). 

2.  The criteria for a rating in excess of 10 percent for low 
back strain are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, DC 5295 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

I.  Cancer of the Prostate

Active malignant neoplasms of the genitourinary system are 
rated as 100 percent disabling.  38 C.F.R. § 4.115b, DC 7528.  
Thereafter following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e) of 
this chapter.  If there has been no local reoccurrence or 
metastasis, the disability is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.  

With the above criteria in mind, the relevant evidence and 
procedural history will be summarized.  Service connection 
for carcinoma of the prostate due to exposure to Agent Orange 
was granted by a May 1999 rating decision.  A 100 percent 
rating was assigned effective from September 3, 1998, under 
DC 7528.  Evidence of record at that time included reports 
from inpatient treatment, to include a prostatectomy, 
performed at a private medical facility in November and 
December 1998.  Laboratory studies showed the cancer to have 
not metastasized and to be localized in a small area.  The 
veteran's post-surgical course was uneventful and did not 
involve chemotherapy or radiation treatment.  A February 1999 
private clinical report indicated the veteran had undergone a 
complete recovery from his prostate resection, and a March 
and November 1999 VA outpatient treatment reports showed the 
veteran to be in no distress. 

A June 1999 VA genitourinary examination showed the veteran 
describing "adequate" bladder function.  There was no 
evidence of infection, kidney stones, cancer in the kidneys, 
or nephritis, and clinically there were no drainage problems.  
The physical examination was negative.  Following this 
examination, an August 1999 rating decision proposed to 
reduce the rating for prostate cancer form 100 to 0 percent, 
and this reduction was effectuated by a November 1999 rating 
decision.  

An April 2000 statement from the physician who performed the 
veteran's prostatectomy indicated the veteran was doing 
"very well."  He also referenced the veteran's complaints 
of nocturia, but found them to not be medically linked to the 
cancer of the prostate.  A private outpatient treatment 
report dated in April 2000 also referenced nocturia, which 
the examiner did not link to his cancer of the prostate.  A 
cystogram was also performed at that time, which was 
essentially negative, and the physician indicated that he 
reassured the veteran that there was "nothing wrong."  

The veteran testified at an April 2000 hearing that he 
urinates about four or five times a day and that he has 
difficulty in controlling his urine at times when hitting 
bumps while driving.  He reported having to urinate six or 
seven time a night prior to being prescribed with medication, 
which he stated had "slowed," but not eliminated, the 
problem.  The veteran also reported occasional soiling of his 
clothes.  

Applying the pertinent legal criteria to the facts above, 
particularly DC 7528, the Board notes initially the reduction 
in the rating was proper.  As required by DC 7528 and 
38 C.F.R. § 3.105(e), the reduction followed a VA examination 
and notice by proposed rating reduction.  The reduction was 
also well-supported by the private and VA clinical evidence 
described above, which contains no objective evidence of any 
residual disability attributable to the veteran's prostate 
cancer.  The physician who conducted the prostatectomy did 
not link the veteran's nocturia to the cancer of the 
prostate.  Finally, there is otherwise no evidence of a 
reoccurrence or metastasis of the cancer or any voiding or 
renal dysfunction which would warrant a compensable rating 
under DC 7528, or any other potentially applicable diagnostic 
code.  

In making the determination above, the Board has carefully 
considered the sworn testimony and written contentions 
asserting that there is symptomatology associated with 
residuals of prostate cancer warranting entitlement to a 
compensable rating.  However, the probative weight of this 
subjective "positive" evidence is overcome by that of the 
negative "clinical" evidence, particularly the reports from 
the most recent VA examination conducted in June 1999.  See 
Francisco v. Brown, 7 Vet. App. at 55 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Also considered by 
the Board were the provisions of 38 C.F.R. § 3.321(b)(1), 
which state that when the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the veteran's service-connected cancer 
of the prostate is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).

II. Back Disability

Service connection was granted for low back strain by a 
January 1975 rating decision.  A 10 percent rating was 
assigned for this condition under DC 5292 and has been 
continued until the present time.  A 20 percent rating for 
lumbosacral strain under DC 5295 requires muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  As for other potentially 
applicable codes, slight limitation of motion of the lumbar 
segment of the spine warrants a 10 percent evaluation under 
DC 5292.  A 20 percent evaluation requires moderate 
limitation of motion and a 40 percent evaluation requires 
severe limitation of motion.  DC 5292.  Under DC 5293, a 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  

The recent evidence pertaining to the back includes an August 
1998 X-ray report reflecting osteoporosis of the lumbar 
vertebrae, degenerative disc disease at L5-S1, spondylosis of 
L3 and osteoarthritic changes of the facet joints at L4-L5 
and L5-S1.  While it is unclear if all of these findings are 
of the same etiology as the service-connected low back 
strain, attributing all current findings in the low back to 
the service connected disability would not warrant a rating 
in excess of 10 percent.  This conclusion is based on the 
findings from the most recent VA examination conducted in 
June 1999 and the most recent VA outpatient treatment 
reports.

The June 1999 VA examination showed a normal gait pattern and 
the following ranges of lumbar motion:  70 degrees of forward 
flexion, extension and lateral bending to 20 degrees, and 
rotation to 30 degrees.  The examiner reported "only a dull 
ache" at L4-L5, and it was indicated that any type of 
resistance applied during this movement resulted in pain in 
the mid lumbar area and paraspinals.  Paraspinal tightness 
was also noted.  The sciatic nerve site was nontender and the 
straight leg raising testing was negative bilaterally, as 
were the deep tendon reflexes in the lower extremities.  The 
examiner found the functional impairment to be "moderate to 
moderately significant."  A VA outpatient treatment record 
dated in April 2000 described the back disability as mild 
chronic low back pain.  

Applying the pertinent legal criteria to the above evidence, 
while the veteran testified at his April 2000 hearing that he 
has back spasms, there is no objective evidence demonstrating 
that the disability in the veteran's back disability involve 
the loss of lateral spine motion or muscle spasms, thus 
precluding increased compensation under DC 5295.  Also, as 
the evidence does not indicate that the back disability is 
accompanied by moderate intervertebral disc syndrome with 
recurring attacks, a 20 percent rating cannot be assigned 
under DC 5293.  Finally, the range of motion findings listed 
above are not descriptive of moderate limitation of motion, 
thus precluding a 20 percent rating under DC 5292. 

Also weighed by the Board were the assertions of the veteran 
and testimony presented at an April 2000 hearing that his 
back disability involves pain, particularly in light of the 
provisions of 38 C.F.R. §§ 4.40 38 C.F.R. § 4.45 and the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
there is no objective evidence of such weakness, fatigability 
or "flare-ups" of pain so as to warrant a rating in excess 
of 10 percent under these principles.  While the Board 
acknowledges that the current clinical evidence reflects pain 
in the veteran's back, the 10 percent rating currently 
assigned for lumbosacral strain contemplates "characteristic 
pain on motion."  See DC 5295.  Finally, the Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the veteran's service-connected back 
disability is demonstrated, nor is there any other evidence 
that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand is needed to 
apply these new provisions.  However, given the development 
accomplished in this case, to include affording the veteran 
VA examinations and obtaining the available private and VA 
clinical records, the Board concludes that the veteran has 
been provided with sufficient notice as to the evidence 
necessary to support his claims, and there is no indication 
that there is any other evidence to be obtained or 
development to be accomplished which would assist in the 
adjudication of the veteran's claim.  


ORDER

Entitlement to a compensable rating, to include restoration 
of a 100 percent rating, for residuals of carcinoma of the 
prostate is denied.   

Entitlement to a rating in excess of 10 percent for low back 
strain is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

